UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 20, 2007 ACCELLENT INC. (Exact name of registrant as specified in its charter) Maryland 333-130470 84-1507827 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 100 Fordham Road Wilmington, Massachusetts 01887 (Address of principal executive offices) (Zip Code) (978) 570-6900 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On August 20, 2007, Timothy S. Mathews notified Accellent Inc. (the “Company”) that he is resigning from his position as Corporate Controller and Chief Accounting Officer to pursue an opportunity outside of the Company, effective August 31, 2007. On August 20, 2007, Daniel B. DeSantis notified the Company that he is leaving his position as Executive Vice President of Human Resources to pursue other interests as of August 31, 2007.In accordance with Mr. DeSantis’ employment agreement, he will receive severance equivalent to his base pay plus health insurance coverage for 12 months following the effective date of his resignation, a payment equal to 50% of his annual target bonus and outplacement assistance. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 23, 2007 ACCELLENT INC. By: /s/ Kenneth W. Freeman Name:Kenneth W. Freeman Title:Executive Chairman 3
